Citation Nr: 1618552	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in December 2015, when the Veteran's service connection claim for a sleep disorder was reopened and remanded for further development.


FINDING OF FACT

The Veteran's current sleep disorder, diagnosed as upper airway resistance syndrome (UARS), onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder, diagnosed as UARS, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. §3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the record establishes the Veteran has a current sleep disorder, diagnosed as UARS.  Although several treatment records refer to sleep apnea, polysomnography has shown the Veteran does not have sleep apnea.  Nevertheless, his current disability has been manifest by daytime sleepiness and fatigue, and he has been prescribed a continuous positive airway pressure (CPAP) device as a result to help alleviate these symptoms.

The current disability has also been linked to service by medical professionals.  A November 2008 primary care note indicates it is more likely than not the Veteran's current sleep disorder onset in service, was exacerbated by the conditions of military service, and gradually worsened over time.  The Veteran has also provided lay statements that attest to his difficulties sleeping due to respiratory issues during and after service.  The Veteran, his spouse, and fellow service members are competent to attest to observable symptomatology such as coughing and gasping for breath during sleep.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board acknowledges the December 2015 VA examiner indicated it is not likely a sleep disorder was incurred in or the result of service.  The December 2015 examiner explained UARS results in snoring, which he opined does not constitute a disability for VA purposes.  However, as previously noted, the Board finds UARS has been associated with symptoms like daytime sleepiness and fatigue and requires the use of a CPAP device in the Veteran's case.  The Veteran has also been consistently treated for a sleep disorder by the sleep clinic at the Oklahoma City VA Medical Center.  Thus, the current disability requirement for service connection has been satisfied.

Ultimately, the evidence establishes the Veteran has a current sleep disorder, diagnosed as UARS.  The evidence is in at least relative equipoise as to whether this disability onset in or is otherwise the result of service.  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for a sleep disorder, diagnosed as UARS is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement for a sleep disorder, diagnosed as UARS, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


